Citation Nr: 0428705	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied service connection for 
PTSD.  The veteran perfected an appeal as to that denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  The 
veteran is seeking service connection for post-traumatic 
stress disorder.  The RO has denied this claim on the basis 
that the evidence of record did not support a diagnosis of 
PTSD due to any objectively verified event in service.  

The veteran has testified that his stressors associated with 
his claimed PTSD involved events after he witnessed a black 
market operation and turned in participants of that 
operation.  After notifying military authorities, those 
participants were caught with the contraband.  Subsequently 
he experienced threats and threatening behavior toward him, 
including having a grenade put in his boots, two snakes in 
his bed at different times, and a grenade under his pillows.  
Threats were also made.  He stated that for his protection, 
he was put with an MP battalion.

The veteran served from November 1969 to February 1971, and 
his DD Form 214 shows that he received the National Defense 
Service Medal and Vietnam Service Medal with one star, and 
that the character of service was noted as under honorable 
conditions.  His military specialty was auto mechanic. The 
veteran's service records reflect that he served in Vietnam, 
and do not reflect that the veteran experienced combat while 
serving.

In order to establish the occurrence of these claimed 
stressors, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the veteran has provided corroborative evidence 
which substantiates the occurrence of the claimed stressors 
associated with his report of illegal activities by some 
soldiers.  

Service records include a January 1971 memorandum from the 
commanding officer of Headquarters and Service Company, 1st 
Military Police Battalion, which reflects that the veteran 
had been sent there for his own protection and that they had 
tried to assimilate him into their system.  In the  
memorandum, the commanding officer stated that it was obvious 
that the veteran was in a high state of anxiety, that he 
exhibited a persecution complex, and that he lacked any power 
of concentration.  In the commanding officer's opinion the 
veteran had suffered a minor breakdown which could worsen 
without psychiatric help.  

A psychiatric examination consultation report, dated the same 
day in January 1971 as the memorandum above, noted that the 
veteran "turned in" some narcotics users and was under 
threat to his life, and was transferred to the MP's.  The 
report noted that the veteran had a long arrest history, had 
spent time in jail and workhouse, and was "seen [by] 
Psychiatry multiple times in past."  On mental status 
examination, findings included that the veteran was a glib, 
hostile, vague, evasive, dramatic, emotionally unstable man 
who was trying to make a case for "illness" to prove he 
"doesn't know what he's doing."  The examiner opined that 
there was absolutely no sign of psychiatric illness.  That 
report contains a diagnosis of sociopathic personality 
disorder with malingering.  The report concludes with a 
comment that the veteran seemed to be manipulating a medical 
discharge from the Marine Corp.

A Review of Discharge document dated in February 1971 noted 
that a letter from CO, MaintBn stated in part that on 
December 28, 1970, the veteran had informed an officer in 
charge of a shipment of illegal drugs scheduled to arrive; 
that this resulted in the apprehension of two persons while 
in possession of marijuana and Obesitol; and that the veteran 
was subsequently transferred for his own protection. 

These records discussed immediately above substantiate that 
the veteran was transferred from his unit to an MP unit for 
his protection after reporting illegal activity resulting in 
the apprehension of the perpetrators.  The records further 
substantiate that it was obvious to the commanding officer of 
the receiving unit that the veteran was in a high state of 
anxiety.  Contemporaneous medical records show that the 
veteran stated that he turned in some narcotics users and was 
transferred to the MP's because he was under a threat to his 
life.  Thus, these records when viewed altogether provide 
credible supporting evidence that the cited inservice 
stressors occurred.  

Review of the claims file shows that the veteran has not 
provided a formal statement of claimed stressors.  When he 
made his claim for service connection in July 2000, the 
veteran stated that a stressor statement would follow.  In 
August 2000, the RO requested the veteran to provide an 
account of stressful incidents in service resulting in his 
claimed PTSD, and provided him a questionnaire to complete in 
this connection.  A report of contact in March 2001 shows 
that the veteran requested a PTSD stressor letter be sent to 
him.  At that time he stated that he never received the first 
PTSD stressor letter.  Review of the claims file does not 
reveal that the RO has subsequently sent the requested 
letter.  

Other than the January 1971 psychiatric examination 
consultation report, service medical record do not show any 
psychiatric complaints or relevant findings, and at the 
February 1971 general examination, the psychiatric evaluation 
was normal.

VA treatment records in June 1971 show that while the veteran 
was treated for ankle and foot complaints, the treatment 
provider made a notation of "claims nervousness."

The report of a May 1973 VA psychiatric examination contains 
a diagnosis of anxiety neurosis in a basic passive-aggressive 
personality.  The examiner concluded with remarks including 
that a year before the present examination, the veteran had 
been treated for a three week period at the Cleveland 
Psychiatric Institute after he had been drinking. 

VA medical records dated from March 1999 to July 2000 show 
treatment for psychiatric complaints and include a diagnosis 
of PTSD.  These records include a note containing findings of 
psychological testing in June 2000.  The examiner noted that 
the veteran's score of 97 on the Clinician Administered PTSD 
Scale (CAPS) was certainly above the cutoff score of 65.  At 
the time of that testing, the veteran reported stressors 
consisting of the following.  He felt under siege by fellow 
soldiers.  He had alerted his superiors about these soldiers' 
involvement in contraband.  When he declined to be an 
accomplice, his life was threatened.  They reportedly placed 
grenades on his bed, in his boots, and other personal items.  
A snake was also placed near him.  He feared for his life 
constantly, and he slept with his weapon "locked and 
loaded."  

The veteran is claiming entitlement to service connection for 
PTSD.  As reflected above, the veteran has been diagnosed 
with different psychiatric disorders including PTSD.  His 
last VA examination was in May 1973, many years ago, when the 
diagnosis was anxiety neurosis in a basic passive-aggressive 
personality.  More recent treatment records in 1999 and 2000 
include diagnoses of alcohol dependence in early remission; 
alcohol dependence with personality disorder, severe; 
stimulant dependence with personality disorder; and PTSD, 
chronic.  

The most recent VA treatment records are dated in 2000.  At 
the time the veteran made his claim for service connection 
for PTSD in July 2000, he reported that he was receiving 
treatment since January 1999 to the present at both Wade Park 
and Brecksville VA medical facilities.  At the veteran's 
December 2003 Video-Conference hearing, he testified 
indicating that he had been receiving VA treatment since 
2000.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Records of that 
treatment should be obtained.  

The veteran also testified that had been receiving "SSI 
benefits" before.  This raises the possibility that the 
Social Security Administration (SSA) may have relevant 
medical records.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain and 
consider SSA medical records.  See Baker v. West, 11 Vet. 
App. 163,169 (1998)

Fulfillment of the statutory duty to assist includes the 
requirement of conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior treatment so that the evaluation of the claimed 
disability will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  After obtaining any additional medical 
records indicated by the veteran, a psychiatric examination 
should be conducted to determine the nature and etiology of 
any psychiatric illness, to include PTSD.  If a diagnosis of 
PTSD is made during the examination, an opinion should be 
obtained as to whether there is a link between that diagnosis 
and any verified stressor(s).  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

During the December 2003 Video Conference hearing, the 
veteran, through his representative, waived his right to 
receive a Veterans Claims Assistance Act letter.  
Nevertheless, the claim for service connection for PTSD is 
remanded to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate the claim for service connection for PTSD, what 
his responsibilities were with respect to the claim, and 
whether VA would assist him in any manner.  Rather, the VCAA 
letter sent in April 2001 addressed claims for service 
connection for other disorders not before the Board at this 
time, not PTSD.  Since the evidence needed to substantiate 
such claim differs significantly, the Board is constrained to 
remand this issue for compliance with the notice and duty to 
assist provisions contained in this law and to ensure the 
veteran has had full due process of law.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Provide to the veteran all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to this claim.  The notice must 
specifically address the claim of 
entitlement to service connection for 
PTSD.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  The RO should request records of 
private treatment at the Cleveland 
Psychiatric Institute dated since 
service; and VA treatment records from 
Wade Park and Brecksville VA medical 
facilities which are not already of 
record and dated to the present.  

3.  The RO should also request a complete 
copy of the veteran's SSA medical 
records.

4.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA examination 
by a psychiatrist in order to determine 
the nature and etiology of any 
psychiatric illness, to include PTSD.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
this fact should be so indicated in the 
examination report.  

The stressors verified by the Board 
include the following: threats to the 
life of the veteran and threatening 
behavior experienced by him in connection 
with the veteran's December 1970 report 
of a scheduled shipment of illegal drugs.  
In connection with this examination, the 
examiner should review and comment on the 
findings contained in the January 1971 
psychiatric examination consultation 
report.

If a diagnosis of PTSD is made, the 
psychiatrist should specify whether one 
or more stressors found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether it is as likely as not 
(probability of 50 percent or better) 
that there is a link between the current 
PTSD symptomatology and one or more of 
the verified inservice stressors.  

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the above inquiries, the examiner should 
explain why it is not feasible to 
respond.

5.  Thereafter, based on a de novo review 
of the record, the RO should re-
adjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  If a benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


